Exhibit 10.1

 



 

AMENDMENT #2 TO THE CONVERTIBLE PROMISSORY NOTE

ISSUED ON NOVEMBER 2, 2017

 

THIS AMENDMENT #2 TO THE CONVERTIBLE PROMISSORY NOTE ISSUED ON November 2, 2017,
(the “Amendment”) is made effective as of August 16, 2018 (the “Effective
Date”), by and between MAGELLAN GOLD CORPORATION., a Nevada corporation (the
“Company”), and EMA Financial, LLC, a Delaware limited liability company (the
“Holder”) (collectively the “Parties”).

 

BACKGROUND

 

A.     WHEREAS, The Company and Holder are the parties to that certain
convertible promissory note originally issued by the Company to the Holder on
November 2, 2017, in the original principal amount of $125,000.00 (the “Note”);
and

B.     WHEREAS, certain Events of Default (as defined in the Note) have
occurred; and

C.     WHEREAS, on or about June 8, 2018 the Parties amended the Note
(“Amendment No. 1”);

D.     WHEREAS, the Parties now desire to amend the Note as set forth expressly
below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

 

1.                During the period beginning on the Effective Date until
September 30, 2018, unless an Event of Default (as defined in the Note) occurs,
or the Company breaches any provision or representation in this Amendment, the
Holder shall not effectuate a conversion under the Note at a Conversion Price
below $0.018.

 

2.                Upon the: (i) occurrence of an Event of Default (as defined in
the Note), or Company’s breach of any provision or representation in this
Amendment Holder shall automatically, immediately and without further action be
entitled to all its rights, privileges, and preferences under the Note.

 

3.                This Amendment shall be deemed part of, but shall take
precedence over and supersede any provisions to the contrary contained in the
Note, and Amendment No, 1. Except as specifically modified hereby, all of the
provisions of the Note, and Amendment No. 1 which are not in conflict with the
terms of this Amendment, shall remain in full force and effect.

 

4.                This Amendment may be delivered by email and may be executed
in counterparts each of which will be an original and both of which will
constitute the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Magellan Gold Corporation

 

By: /s/ Pierce Carson

Name: Pierce Carson

Title: President & CEO

 

EMA Financial, LLC

 

By: /s/ Jamie Beitler

Name: Jamie Beitler

Title: Authorized Signatory

 

 

 

 